Name: 86/252/EEC: Commission Decision of 5 May 1986 amending Decision 84/28/EEC as regards the list of establishments in Poland approved for the purpose of importing fresh meat into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: agri-foodstuffs;  tariff policy;  health;  animal product;  trade;  Europe
 Date Published: 1986-06-21

 Avis juridique important|31986D025286/252/EEC: Commission Decision of 5 May 1986 amending Decision 84/28/EEC as regards the list of establishments in Poland approved for the purpose of importing fresh meat into the Community Official Journal L 165 , 21/06/1986 P. 0043 - 0044 Finnish special edition: Chapter 3 Volume 21 P. 0110 Swedish special edition: Chapter 3 Volume 21 P. 0110 *****COMMISSION DECISION of 5 May 1986 amending Decision 84/28/EEC as regards the list of establishments in Poland approved for the purpose of importing fresh meat into the Community (86/252/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Articles 4 (1) and 18 (1) thereof, Having regard to Council Directive 77/96/EEC of 21 December 1976 on the examination for trichinae (Trichinella spiralis) upon importation from third countries of fresh meat derived from domestic swine (3), as last amended by Regulation (EEC) No 3768/85, and in particular Article 4 thereof, Whereas a list of establishments in Poland, approved for the purpose of importing fresh meat into the Community, was drawn up initially by Commission Decision 84/28/EEC (4), as last amended by Decision 85/491/EEC (5); Whereas a routine inspection under Article 5 of Directive 72/462/EEC and Article 3 (1) of Commission Decision 83/196/EEC of 8 April 1983 concerning on-the-spot inspections to be carried out in respect of the importation of bovine animals and swine and fresh meat from non-member countries (6) has revealed that the level of hygiene of certain establishments has altered since the last inspection; Whereas this same inspection has shown that those establishments for pigmeat visited do not comply with the conditions of Article 2 of Directive 77/96/EEC and therefore may not be authorized to carry out the examination to detect the presence of trichinae in fresh pigmeat; Whereas the list of establishments should therefore be amended; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 84/28/EEC is hereby replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 5 May 1986 For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 362, 31. 12. 1985, p. 8. (3) OJ No L 26, 31. 1. 1977, p. 67. (4) OJ No L 21, 26. 1. 1984, p. 42. (5) OJ No L 296, 8. 11. 1985, p. 46. (6) OJ No L 108, 26. 4. 1983, p. 18. ANNEX LIST OF ESTABLISHMENTS 1.2.3 // // // // Approval No // Establishment // Address // // // I. BOVINE MEAT Slaughterhouses and cutting premises 1.2.3 // // // // 67 // Zaklady Miesne // Kolo // 101 // Zaklady Miesne // Jaroslaw // 131 // Zaklady Miesne // Ostroda // 139 // Zaklady Miesne // Elk // 201 // Zaklady Miesne // Tarnow // 267 // Zaklady Miesne // Rawa-Mazowiecka // 268 // Zaklady Miesne // Sokolow Podlaski // // // II. PIGMEAT A. Slaughterhouses and cutting premises 1.2.3 // // // // 67 // Zaklady Miesne // Kolo // 101 // Zaklady Miesne // Jaroslaw // 131 // Zaklady Miesne // Ostroda // 139 // Zaklady Miesne // Elk // 201 // Zaklady Miesne // Tarnow // 267 // Zaklady Miesne // Rawa-Mazowiecka // 268 // Zaklady Miesne // Sokolow Podlaski // // // B. Slaughterhouses 1.2.3 // // // // 3 // Zaklady Miesne // Pabianice // 73 // Zaklady Miesne // Debica // // // III. HORSE MEAT Slaughterhouses 1.2.3 // // // // 192 // Rzeznia Koni // Wysokie Mazowieckie // 224 // Rzeznia Koni // Andrychow // 242 // Rzeznia Koni // Skawina // 244 // Rzeznia Koni // Parczew // 245 // Rzeznia Koni // Lwowek Slaski // 250 // Rzeznia Koni // Jaslo // 265 // Rzeznia Koni // Olecko // // // IV. COLD STORES (Frozen packaged meat only) 1.2.3 // // // // 400 // Chlodnia Skladowa // Debica // 401 // Chlodnia Skladowa // Wloclawek // 415 // Chlodnia Skladowa // Bialystok // 423 // Chlodnia Skladowa // Bialystok // 431 // Chlodnia Skladowa // Lublin // // //